Farmer, J.
Under C. C. 2693, 2694, the lessor is bound to keep the thing in a condition to be suited for the purposes for which it is used — but his failure to make the necessary repairs is not good cause for annulling the lease if the rents are sufficient to enable the lessee to make the repairs and deduct their cost from the rents. 18 L. 88; 26 An. 384; 22 An. 292; 23 An. 59; 28 An. 903.
2. Where repairs become necessary, the lessee must not only call upon the lessor to make them, but if the rents are sufficient, he must make the repairs himself, and is not entitled to damages for want of such repairs.
3. Where defendant sets up a reconventional demand to the correctness of which he swears, and plaintiff as positively swears the reverse, and this is all the testimony, and both are equally credible so far as the record discloses, the preponderance of proof is against the demand of defendant, and it will be rejected,